IN THE MATTER OF THE PETITION                                                          *      IN THE
FOR REINSTATEMENT OF
RICHARD MARK PAVLICK                                                                   *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                       *      OF MARYLAND

                                                                                       *      Misc. Docket AG No. 39

                                                                                       *      September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Verified Petition of Richard Mark Pavlick for

Reinstatement to the Maryland Bar and Bar Counsel’s Consent to Petition for

Reinstatement, filed in the above-captioned case, it is this 12th day of January, 2022,


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                   ORDERED, that Richard Mark Pavlick is reinstated as a member of the Bar of

Maryland subject to the terms and conditions of the Monitor Agreement; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name Richard Mark

Pavlick upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                     /s/ Joseph M. Getty
                            2022-01-12                                                    Chief Judge
                            10:58-05:00


Suzanne C. Johnson, Clerk